DETAILED ACTION
The instant application having Application No. 16/499841 filed on 09/30/2019 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with John Russell (Registration # 47048) on 03/24/2021.

In the claims
8.    (Currently amended) A forwarding device, comprising: 
a processor, and
a machine-readable storage medium storing machine-executable instructions that, when executed by the processor, cause the processor to:
receive a first detection packet sent from a previous hop forwarding device on a path of a designated service flow and used for detecting the path of the designated service flow, wherein forwarding information in a header of the first detection packet is the same as forwarding information in a header of the designated service flow, and a device address of at least one forwarding device on the path of the designated service a TTL field is in the IP header, and the checksum field is in the transport layer protocol header; forwarding information in the IP header comprises a source IP address, a destination IP address, a protocol type and a Differentiated Services Code Point (DSCP); and forwarding information in the transport layer protocol header comprises a source port number and a destination port number;
obtain a second detection packet by adding a device address of the present forwarding device to the payload of the first detection packet;
	forward the second detection packet to a next hop forwarding device on the path of the designated service flow based on the forwarding information in a header of the second detection packet; and
	send to a SDN controller a forwarding error message in which the device address of the at least one forwarding device in the payload of the first detection packet is carried, such that the SDN controller determines the path of the designated service flow based on the device address carried in the forwarding error message.

10.    (Currently amended) The forwarding device according to claim 8, wherein the header of the first detection packet comprises [[a]] the TTL field which is set to an initial value.

15.    (Currently amended) A non- transitory storage medium storing machine-executable instructions that, when invoked and executed by a processor of a forwarding device, cause the processor to:
a TTL field is in the IP
 header, and the checksum field is in the transport layer protocol header; forwarding information in the IP header comprises a source IP address, a destination IP address, a protocol type and a Differentiated Services Code Point (DSCP); and forwarding information in the transport layer protocol header comprises a source port number and a destination port number;
	obtain a second detection packet by adding a device address of the present forwarding device to the payload of the first detection packet;
	forward the second detection packet to a next hop forwarding device on the path of the designated service flow based on the forwarding information in a header of the second detection packet; and
	send to a SDN controller a forwarding error message in which the device address of the at least one forwarding device in the payload of the first detection packet is carried, such that the SDN controller determines the path of the designated service flow based on the device address carried in the forwarding error message.


Allowable Subject Matter
Claims 1, 3-6, 8, 10-13 and 15 are allowed (renumbered as claims 1-11). Claims 2, 7, 9 and 14 were cancelled. The following is an examiner’s statement of reasons for allowance:

Claims 1, 8 and 15 are allowed over the prior arts of record because the Examiner found neither prior arts cited in its entirety, nor based on the prior arts found any motivation to combine any of the said prior art references which teach the combined claimed limitations as recited in the claims 1, 8 and 15. Claims 3-6, 10-13 are also allowed since they depend on claims 1 and 8 respectively. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463